52 F.3d 1123
311 U.S.App.D.C. 278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SECRETARY OF LABOR, MINE SAFETY AND HEALTH ADMINISTRATION, Petitioner,v.Paul SHIREL and Donald Guess, employed by Pyro MiningCompany, and Federal Mine Safety and Health ReviewCommission, Respondents.
No. 94-1030.
United States Court of Appeals, District of Columbia Circuit.
March 29, 1995.

Before:  EDWARDS, Chief Judge;  and SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition was considered on the briefs filed by the parties and the oral argument presented February 21, 1995.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the decision of the Federal Mine Safety and Health Review Commission issued December 13, 1993, be affirmed.  The plain language of section 110(c) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. Sec. 820(c), indicates that the section applies only to corporations.  Thus, since Congress has directly spoken to the issue, the agency and this court must give effect to the clear intent of Congress.  Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).  As the Federal Mine Safety and Health Review Commission opinion correctly follows the clear wording of the statute, the Secretary's argument that his contrary construction better effectuates the intent of Congress is without merit.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.